           Case 2:20-cv-01263-JAM-AC Document 14 Filed 03/23/21 Page 1 of 3



 1
     EDELSBERG LAW, P.A.
 2   Scott Edelsberg, Esq.
     Florida Bar No. 0100537
 3   California Bar No. 330990
     scott@edelsberglaw.com
 4   20900 NE 30th Ave., Suite 417
     Aventura, FL 33180
 5
     Attorney for Plaintiff
 6   Dustin Hensley

 7                            UNITED STATES DISTRICT COURT
 8                          EASTERN DISTRICT OF CALIFORNIA
 9
     DUSTIN HENSLEY,                            Case No. 2:20-cv-01263-JAM-AC
10   individually and on behalf of all
     others similarly situated,
11                                              JOINT STIPULATION OF
               Plaintiff,                       DISMISSAL
12
     vs.
13
     SILVERSTREAK SOLUTIONS,
14   INC.,

15             Defendant.

16

17

18

19

20

21

22

23

24

25

26

27

28
                               JOINT STIPULATION OF DISMISSAL
           Case 2:20-cv-01263-JAM-AC Document 14 Filed 03/23/21 Page 2 of 3



 1
           Plaintiff, Dustin Hensley, and Defendant, Silverstreak Solutions, Inc.,

 2   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), do hereby stipulate to
 3
     the dismissal of this action as follows:
 4

 5         1.     All claims of the Plaintiff, Dustin Hensley, individually, are hereby

 6   dismissed with prejudice.
 7
           2.     All claims of any unnamed member of the alleged class are hereby
 8
 9   dismissed without prejudice.

10

11
     Dated: March 23, 2021                      Respectfully submitted,
12

13
     By: /s/ Scott Edelsberg                    By: /s/ Richard Morin
14

15   EDELSBERG LAW, P.A.                        Law Office of Rick Morin, PC
     Scott Edelsberg, Esq.                      Richard Morin (SBN 285275)
16
     CA Bar No. 330990                          555 Capitol Mall Suite 750
17   20900 NE 30th Ave., Suite 417              Sacramento, CA 95814-4508
     Aventura, FL 33180                         Phone: (916) 333-2222
18
     Telephone: 305-975-3320                    Email: legal@rickmorin.net
19   scott@edelsberglaw.com
20   Counsel for Plaintiff and                  Attorney for Defendant
21   the Proposed Class
22

23

24

25

26

27

28                                            2
                               JOINT STIPULATION OF DISMISSAL
        Case 2:20-cv-01263-JAM-AC Document 14 Filed 03/23/21 Page 3 of 3



 1
     CERTIFICATE OF SERVICE-------------------------------------------------   I
                      /GHK<J4555555555555555-
 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                      3
                         JOINT STIPULATION OF DISMISSAL
